DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the brush of claims 8 and 23, as well as the cleaning cup of claims 9 and 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the milk flow" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The examiner has interpreted that the applicant intended to properly introduce the element of “a milk flow” in line 3, as opposed to introducing it in line 7. If so, applicant must revise “the milk flow” in line 3 to recite -a milk flow- and “a milk flow” in line 7 to read -the milk flow-. 
Claim 22 recites the limitation "the milk flow" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The examiner has interpreted that the applicant intended to properly introduce the element of “a milk flow” in line 4, as opposed to introducing it in line 7. If so, applicant must revise “the milk flow” in line 4 to recite -a milk flow- and “a milk flow” in line 7 to read -the milk flow-. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4,6-8,10-15,17-20,22-23,25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petterson (WO 2006068582 A1).
Regarding claim 1: Petterson teaches a method implemented in a control unit for controlling an automatic milking machine to extract milk from teats of an animal during a milking session (abstract) by applying a milking vacuum to a respective teat receiving cavity of a teatcup each in which one teat of said teats is located (pg 7 lines 14-16 “A working or milking vacuum is applied through the liner of each teat cup to draw the milk from the teats through the milk lines 13 and into the end unit 15”), the method comprising: a boost phase of the control unit causing the automatic milking machine to apply the milking vacuum at an elevated pressure level  (Phase III seen in table 2 alternatively tables 1,4,5, Fig. 3) and following the boost phase, an exit phase that concludes the milking session (phases IV and V seen in table 2 alternatively tables 1,3,4,5, Fig. 3), in the exit phase the control unit causing the automatic milking machine to apply the milking vacuum at one or more levels one or more levels is lower than the elevated pressure level (Fig. 3) wherein, the control unit causes the automatic milking machine to transition from the boost phase to the exit phase when a temporal criterion is fulfilled (page 12, lines 10-15 “Then, phase III of the milking ensues , during which the maximum flow prevails and the main part of the milk in the udder of the cow is extracted. During phase III the processing and control device 35 registers the size q2 of the main flow as measured by the respective flow meters 19. After phase III of the milking, the fourth phase IV is reached, during which the milk flow decreases from the maximum flow.”, as well as page 14 bottom paragraph “As can be seen some of the milking schemes have settings that are dependent on time lapsed whether other have settings that are altered depending on a milk flow from the cow fulfilling a predetermined criterion.”), a condition for fulfilling the temporal criterion being based on data having been registered during one of more previous milking sessions (page 10, lines 8-16 “Here, an evaluation of each of the different milking schemes for milking the particular cow is performed based on at least the recorded milk yields and/or milking times. Finally, based on the evaluation, one of the different milking schemes is, in a step 53, selected, and the milking machine is controlled during subsequent milkings of the particular cow, so that they are performed according to the selected one of the different milking schemes”).
Regarding claim 2: Petterson teaches the limitation of claim 1 as shown above and further teaches calculating the condition for fulfilling the temporal criterion based on the data registered during the one or more previous milking sessions, the data being milk flow data (page 10, lines 8-16 “Here, an evaluation of each of the different milking schemes for milking the particular cow is performed based on at least the recorded milk yields and/or milking times. Finally, based on the evaluation, one of the different milking schemes is, in a step 53, selected, and the milking machine is controlled during subsequent milkings of the particular cow, so that they are performed according to the selected one of the different milking schemes”).
Regarding claim 3: Petterson teaches the limitation of claim 2 as shown above and further teaches retrieving, from a memory unit, data reflecting respective individual milk flow profiles of each of the animal's teats, which data have been registered during at least one previous milking session (page 8 lines 11-18, “The milking machine is advantageously connected to a computer-based processing and control device 35, which is responsible for processing and controlling of the milking machine, and comprises typically a microcomputer, suitable software, and a database including information of each of the cows milked by the milking machine, such as e . g. when the respective cow was milked last time, when she was fed last time, her milk production, her health, etc”);, each of said individual milk flow profiles representing a respective milk flow as a function of time (page 20 lines 15-22, “Since the individual milk flows from each teat or udder quarter can be measured separately by the flow meters 19, and the individual vacuum levels in the teat cups 11 can be controlled separately via the valves or regulators 17, the inventive method may, in principle, be performed on a teat or udder quarter individual basis. Thus, for a given cow different milking schemes could be used for different teats or udder quarters.”): and calculating the condition for fulfilling the temporal criterion based on said individual milk flow profiles (page 10, lines 8-16 “Here, an evaluation of each of the different milking schemes for milking the particular cow is performed based on at least the recorded milk yields and/or milking times. Finally, based on the evaluation, one of the different milking schemes is, in a step 53, selected, and the milking machine is controlled during subsequent milkings of the particular cow, so that they are performed according to the selected one of the different milking schemes”).
Regarding claim 4: Petterson teaches the limitation of claim 2 as shown above and further teaches wherein the calculating of the condition for fulfilling the temporal criterion comprises: retrieving, from a memory unit, data reflecting an overall milk flow profile from the animal's udder, which data have been registered during at least one previous milking session, said overall milk flow profile representing a combined milk flow from all the animal's teats as a function of time (page 8 lines 11-18, “The milking machine is advantageously connected to a computer-based processing and control device 35, which is responsible for processing and controlling of the milking machine, and comprises typically a microcomputer, suitable software, and a database including information of each of the cows milked by the milking machine, such as e . g. when the respective cow was milked last time, when she was fed last time , her milk production, her health, etc”); and calculating the condition for fulfilling the temporal criterion based on said overall milk flow profile (page 10, lines 8-16 “Here, an evaluation of each of the different milking schemes for milking the particular cow is performed based on at least the recorded milk yields and/or milking times. Finally, based on the evaluation, one of the different milking schemes is, in a step 53, selected, and the milking machine is controlled during subsequent milkings of the particular cow, so that they are performed according to the selected one of the different milking schemes”).
Regarding claim 6: Petterson teaches the limitation of claim 1 as shown above and further teaches wherein the temporal criterion is calculated such that the temporal criterion is fulfilled when a period of time has elapsed since an estimated incline stage in the milk flow occurred, and the method  (page 14 lines 4-5, “As can be seen some of the milking schemes have settings that are dependent on time lapsed“) further comprises: deriving the estimated incline stage in the milk flow based on data registered during at least one previous milking session (page 15 lines 14-17, “In other instances , the milking phases may have different lengths in different milking schemes applied on different cows . One incentive is to minimize the total milking time for each cow, which is the sum of the times of the various phases.”), which data describe at least one milk flow profile representing a milk flow as a function of time (page 15 lines 22-26, “Different sets of milking schemes may be provided for each cow depending on previously used milking scheme for the cow, on the time elapsed since the cow was milked last , on where in the lactation period the cow is , on the milk yield per unit time of the cow”).
Regarding claim 7: Petterson teaches the limitation of claim 1 as shown above and further teaches an initiating phase proceeding the boost phase during which initiating phase at least one action is performed (pg 11, “a milk flow increasing or milk stimulation phase (phase II)”) for stimulating the production of Oxytocin in the animal (pg 20-21 “they can be milked according to a particular milking scheme in a parlor and/or they can be massaged or stimulated manually before milking commences”).
Regarding claim 8: Petterson teaches the limitation of claim 7 as shown above and further teaches wherein the at least one action for stimulating the production of Oxytocin in the animal comprises at least one of: applying the milking vacuum at an initial pressure level while the teats are located in the teat receiving cavities, which initial pressure level is lower than the elevated pressure level (pg 11, “a milk flow increasing or milk stimulation phase (phase II)”); subjecting the teats to a cleaning procedure; and scrubbing the teats with at least one brush.
Regarding claim 10: Petterson teaches the limitation of claim 7 as shown above and further teaches transitioning from the initiating phase to the boost phase in response to at least one of: expiry of a time period since the milking session started (page 14 lines 4-5, “As can be seen some of the milking schemes have settings that are dependent on time lapsed“), and registering a milk flow above a threshold level (page 11, line 24 – page 12, line 10 ).
Regarding claim 11: Petterson teaches the limitation of claim 1 as shown above and further teaches comprising applying the milking vacuum at one fixed level throughout the exit phase (as seen in phase IV of tables 1,3,4).
Regarding claim 12: Petterson teaches the limitation of claim 1 as shown above and further teaches adjusting the level of the milking vacuum during the exit phase in response to at least one measured milk flow (as seen in phase IV of tables 2,5).
Regarding claim 13: Petterson teaches the limitation of claim 1 as shown above and further teaches stopping the milking session in response to an end criterion being fulfilled during the exit phase (pg 13 “Finally, in phase V when the teat cups are taken off , the milking vacuum as well as the pulsating vacuum is switched off to ensure that no dirt is sucked into the teat cups when being released from the teats of the cow”).
Regarding claim 14: Petterson teaches the limitation of claim 1 as shown above and further teaches registering, during the milking session, data reflecting at least one milk flow as a function of time, the registered data representing either a respective individual milk flow profile of each of the animal's teats, or an overall milk flow profile of the animal's udder (Fig. 3, pg 8 lines 19-24 “Particularly, in connection with the present invention, the computer-based processing and control device 35 receives instantaneous milk flow measures from, and optionally controls, the flow meters 19,records milking times”); and storing the registered data in a memory unit session (page 8 lines 11-18, “The milking machine is advantageously connected to a computer-based processing and control device 35, which is responsible for processing and controlling of the milking machine, and comprises typically a microcomputer, suitable software, and a database including information of each of the cows milked by the milking machine, such as e . g. when the respective cow was milked last time, when she was fed last time , her milk production, her health, etc”).
Regarding claim 15: Petterson teaches the limitation of claim 1 as shown above and further teaches a non-transitory computer-readable medium on which is stored a computer program loadable into a non-volatile data carrier communicatively connected to a control unit (35), the computer program comprising software that performs the method according to claim 1 when executed by a processing unit in the control unit (pg 21 lines 3-10 “The various methods of the present invention can be implemented as a computer program product , e . g. on a compact disc 37 , which is loadable into the internal memory of the computer-based processing and control device 35 of the milking system as being illustrated in Fig. 1. The computer program product comprises software code portions for performing the various methods when the product is run on the computer-based processing and control device 35.”).
Regarding claim 17: Petterson teaches a control unit (35) for controlling an automatic milking machine to extract milk from the teats of an animal during milking session (abstract)  by applying a milking vacuum to a respective teat receiving cavity of a teatcup in which one of said teats is located (pg 7 lines 14-16 “A working or milking vacuum is applied through the liner of each teat cup to draw the milk from the teats through the milk lines 13 and into the end unit 15”), the milking session comprising a boost phase (Phase III seen in Table 2 alternatively tables 1,4,5, Fig. 3)  and being concluded by an exit phase (phases IV and V seen in table 2 alternatively tables 1,3,4,5, Fig. 3),  and the control unit being configured to cause the automatic milking machine to: apply the milking vacuum at an elevated pressure level during the boost phase (Phase III seen in Table 2 alternatively tables 1,4,5, Fig. 3), and apply the milking vacuum at one or more pressure levels during the exit phase, which one or more pressure levels each is lower than the elevated pressure level (phases IV and V seen in table 2 alternatively tables 1,3,4,5, Fig. 3), wherein the control unit is further configured to cause the automatic milking machine to transition from the boost phase to the exit phase when a temporal criterion is fulfilled (page 12, lines 10-15 “Then, phase III of the milking ensues , during which the maximum flow prevails and the main part of the milk in the udder of the cow is extracted. During phase III the processing and control device 35 registers the size q2 of the main flow as measured by the respective flow meters 19. After phase III of the milking, the fourth phase IV is reached, during which the milk flow decreases from the maximum flow.”, as well as page 14 bottom paragraph “As can be seen some of the milking schemes have settings that are dependent on time lapsed whether other have settings that are altered depending on a milk flow from the cow fulfilling a predetermined criterion.”), a condition for fulfilling the temporal criterion being based on data having been registered during one or more previous milking sessions (page 10, lines 8-16 “Here, an evaluation of each of the different milking schemes for milking the particular cow is performed based on at least the recorded milk yields and/or milking times. Finally, based on the evaluation, one of the different milking schemes is, in a step 53, selected, and the milking machine is controlled during subsequent milkings of the particular cow, so that they are performed according to the selected one of the different milking schemes”).
Regarding claim 18: Petterson teaches the limitation of claim 17 as shown above and further teaches a processing unit configured to calculate the condition for fulfilling, the temporal criterion based on the one or more previous milking sessions (pg 21 lines 3-10 “The various methods of the present invention can be implemented as a computer program product , e . g. on a compact disc 37 , which is loadable into the internal memory of the computer-based processing and control device 35 of the milking system as being illustrated in Fig. 1. The computer program product comprises software code portions for performing the various methods when the product is run on the computer-based processing and control device 35.”).
Regarding claim 19: Petterson teaches the limitation of claim 18 as shown above and further teaches wherein the control unit (35) is communicatively connected to a memory unit, and the processing unit is configured to: retrieve, from the memory unit, data reflecting respective individual milk flow profiles of each of the animal's teats, which data have been registered during at least one previous milking session (page 8 lines 11-18, “The milking machine is advantageously connected to a computer-based processing and control device 35, which is responsible for processing and controlling of the milking machine, and comprises typically a microcomputer, suitable software, and a database including information of each of the cows milked by the milking machine, such as e . g. when the respective cow was milked last time, when she was fed last time , her milk production, her health, etc”), each of said individual milk flow profiles representing a respective milk flow as a function of time (page 20 lines 15-22, “Since the individual milk flows from each teat or udder quarter can be measured separately by the flow meters 19, and the individual vacuum levels in the teat cups 11 can be controlled separately via the valves or regulators 17, the inventive method may, in principle, be performed on a teat or udder quarter individual basis. Thus, for a given cow different milking schemes could be used for different teats or udder quarters.”); and calculate the condition for fulfilling the temporal criterion based on said individual milk flow profiles (page 10, lines 8-16 “Here, an evaluation of each of the different milking schemes for milking the particular cow is performed based on at least the recorded milk yields and/or milking times. Finally, based on the evaluation, one of the different milking schemes is, in a step 53, selected, and the milking machine is controlled during subsequent milkings of the particular cow, so that they are performed according to the selected one of the different milking schemes”).
Regarding claim 20: Petterson teaches the limitation of claim 18 as shown above and further teaches wherein the control unit (35) is communicatively connected to a memory unit, and the processing unit is configured to: retrieve, from the memory unit, data reflecting an overall milk flow profile from the animal's udder, which data have been registered during at least one previous milking session, said overall milk flow profile representing a combined milk flow from all the animal's teats as a function of time (page 8 lines 11-18, “The milking machine is advantageously connected to a computer-based processing and control device 35, which is responsible for processing and controlling of the milking machine, and comprises typically a microcomputer, suitable software, and a database including information of each of the cows milked by the milking machine, such as e . g. when the respective cow was milked last time, when she was fed last time , her milk production, her health, etc”); and calculate the condition for fulfilling the temporal criterion based on said overall milk flow profile (page 10, lines 8-16 “Here, an evaluation of each of the different milking schemes for milking the particular cow is performed based on at least the recorded milk yields and/or milking times. Finally, based on the evaluation, one of the different milking schemes is, in a step 53, selected, and the milking machine is controlled during subsequent milkings of the particular cow, so that they are performed according to the selected one of the different milking schemes”).
Regarding claim 22: Petterson teaches the limitation of claim 17 as shown above and further teaches the processing unit is configured to: calculate the temporal criterion such that the temporal criterion is fulfilled when a period of time has elapsed since an estimated incline stage in the milk flow occurred (page 14 lines 4-5, “As can be seen some of the milking schemes have settings that are dependent on time lapsed“); and derive the estimated incline stage in the milk flow  based on data registered during at least one previous milking session (page 15 lines 14-17, “In other instances , the milking phases may have different lengths in different milking schemes applied on different cows. One incentive is to minimize the total milking time for each cow, which is the sum of the times of the various phases.”), which data describe at least one milk flow profile representing a milk flow as a function of time (page 15 lines 22-26, “Different sets of milking schemes may be provided for each cow depending on previously used milking scheme for the cow, on the time elapsed since the cow was milked last , on where in the lactation period the cow is , on the milk yield per unit time of the cow”).
Regarding claim 23: Petterson teaches the limitation of claim 17 as shown above and further teaches wherein the control unit (35) is configured to control the automatic milking machine to perform at least one action for stimulating the production of Oxytocin in the animal by at least one of: applying the milking vacuum at an initial level while the teats are located in the teat receiving cavities, which initial level is lower than the elevated pressure level (pg 11, “a milk flow increasing or milk stimulation phase (phase II)”): subjecting the teats to a cleaning procedure; and scrubbing the teats with at least one brush.
Regarding claim 25: Petterson teaches the limitation of claim 17 as shown above and further teaches wherein the control unit (35) is configured to control the milking machine to apply the milking vacuum at one fixed level throughout the exit phase (as seen in phase IV of tables 1,3,4).
Regarding claim 26: Petterson teaches the limitation of claim 17 as shown above and further teaches wherein the control unit (135) is configured to adjust the level of the milking vacuum during the exit phase in response to at least one measured milk flow (as seen in phase IV of tables 2,5).
Regarding claim 27: Petterson teaches the limitation of claim 17 as shown above and further teaches wherein the control unit (35) is configured to control the automatic milking machine to stop the milking session in response to an end criterion being fulfilled during the exit phase (pg 13 “Finally, in phase V when the teat cups are taken off , the milking vacuum as well as the pulsating vacuum is switched off to ensure that no dirt is sucked into the teat cups when being released from the teats of the cow”).
Regarding claim 28: Petterson teaches the limitation of claim 17 as shown above and further teaches wherein the control unit (35) is configured to control: registering, during the milking session, of data reflecting at least one milk flow as a function of time, the registered data representing either a respective individual milk flow profile of each of the animal's teats, or an overall milk flow profile of the animal's udder (Fig. 3, pg 8 lines 19-24 “Particularly, in connection with the present invention, the computer-based processing and control device 35 receives instantaneous milk flow measures from, and optionally controls, the flow meters 19, records milking times”) and storing the registered data in a memory unit (page 8 lines 11-18, “The milking machine is advantageously connected to a computer-based processing and control device 35, which is responsible for processing and controlling of the milking machine, and comprises typically a microcomputer, suitable software, and a database including information of each of the cows milked by the milking machine, such as e . g. when the respective cow was milked last time, when she was fed last time , her milk production, her health, etc”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 21, are rejected under 35 U.S.C. 103 as being unpatentable over Petterson (WO 2006068582 A1) as applied to claim 1 and 17 above, and further in view of Sjoelund (WO 02054857 A1).
Regarding claim 5: Petterson teaches the limitations of claim 1 as shown above.
Petterson fails to teach wherein the temporal criterion is calculated such that the temporal criterion is fulfilled when a particular fraction of an expected total milk yield has been extracted since the milking session was initiated.
However, Sjoelund teaches wherein the temporal criterion is calculated such that the temporal criterion is fulfilled  when a particular fraction of an expected total milk yield has been extracted since the milking session was initiated (pg 12 lines 3-6 “In such manner it would be possible to adjust the threshold value such that it corresponds to the point where a certain percentage, e.g. 75%, of the milk content of that udder quarter has been milked.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the temporal criterion as disclosed by Petterson with the fraction of expected total milk yield as taught by Sjoelund so as to avoid the overmilking of the cow’s teats and preventing any damage to occur while at the same time optimizing the amount of milk that is received during the milking session, therefore achieving the predictable result of a more effective system. 
Regarding claim 21: Petterson teaches the limitations of claim 17 as shown above.
Petterson fails to teach wherein the processing unit is configured to calculate the temporal criterion such that the temporal criterion is fulfilled when a particular fraction of an expected total milk yield has been extracted since the milking session was initiated.
However, Sjoelund teaches wherein the processing unit is configured to calculate the temporal criterion such that the temporal criterion is fulfilled when a particular fraction of an expected total milk yield has been extracted since the milking session was initiated (pg 12 lines 3-6 “In such manner it would be possible to adjust the threshold value such that it corresponds to the point where a certain percentage, e.g. 75%, of the milk content of that udder quarter has been milked.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the temporal criterion as disclosed by Petterson with the fraction of expected total milk yield as taught by Sjoelund so as to avoid the overmilking of the cow’s teats and preventing any damage to occur while at the same time optimizing the amount of milk that is received during the milking session, therefore achieving the predictable result of a more effective system. 
Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Petterson (WO 2006068582 A1) as applied to claim 8 and 23 above, and further in view of Asgari (WO 2017208116 A1).
Regarding claim 9: Petterson teaches the limitations of claim 8 as shown above.
Petterson fails to teach wherein the cleaning procedure involves using at least one dedicated cleaning cup which is different from the teat receiving cavities used for extracting milk from the teats.
However, Asgari teaches wherein the cleaning procedure involves using at least one dedicated cleaning cup which is different from the teat receiving cavities used for extracting milk from the teats (1 & 2, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the milking machine as disclosed by Petterson with the cleaning cup as taught by Asgari so as to clean the teats before or after the milking process therefore decreasing the likelihood of contamination or illness occurring, therefore achieving the predictable result of a more efficient system. 
Regarding claim 24: Petterson teaches the limitations of claim 23 as shown above and further teaches the control unit (35).
Petterson fails to teach the cleaning procedure such that at least one dedicated cleaning cup is used which is different from the teat receiving cavities used for extracting milk from the teats.
However, Asgari teaches the cleaning procedure such that at least one dedicated cleaning cup is used which is different from the teat receiving cavities used for extracting milk from the teats (1 & 2, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the milking machine as disclosed by Petterson with the cleaning cup as taught by Asgari so as to clean the teats before or after the milking process therefore decreasing the likelihood of contamination or illness occurring, therefore achieving the predictable result of a more efficient system. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tucker (US-20110303155-A1), Neal (US-20190281784-A1), Schrader (US-8616154-B2) are listed prior art that are within the related fields of applicant’s disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619